Citation Nr: 0725698	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  06-05 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder, to include depression.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1978 to 
August 1983, and again from January 1984 to January 1987.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2004 rating decision of the RO.  The 
veteran's claims file was subsequently transferred to the RO 
in Little Rock, Arkansas.  

In January 2007, the veteran, accompanied by his 
representative, testified at a hearing before the undersigned 
Veterans Law Judge at the local regional office.  The veteran 
submitted evidence at the hearing along with a signed 
statement waiving initial consideration of the evidence by 
the RO.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of an innocently acquired psychiatric disorder in 
service or for many years thereafter.  

2.  The veteran currently is not shown to have an innocently 
acquired psychiatric disorder, to include depression, due to 
any event or incident of his period of active service.  




CONCLUSION OF LAW

The veteran does have an innocently acquired psychiatric 
disability, to include any manifested by depression, due to 
disease or injury that was incurred in or aggravated by 
active military service.   38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in March and June 2004, May 2005, and 
March 2006, the veteran was furnished notice of the type of 
evidence needed in order to substantiate his claim, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  
The veteran was also generally informed that he should send 
to VA evidence in his possession that pertains to the claim 
and advised of the basic law and regulations governing the 
claim, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the claim.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claim, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical records 
for his second period of service, post-service treatment 
records and reports, and statements submitted by the veteran 
and his representative in support of the claim.  

In this regard, the Board notes that the veteran's service 
medical records from the veteran's first period of service 
could not be located by the RO.  In addition, a search for 
further records from the National Personnel Records Center 
(NPRC) also revealed that additional records could not be 
located.  Hence, the RO's diligent efforts to obtain 
additional service records proved to be futile.  

The Board recognizes its heightened duty to explain its 
findings and conclusions and to consider benefit of the doubt 
and corroborative testimony such as buddy statements in cases 
where records are unavailable.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Service connection for an acquired psychiatric disorder, 
to include depression.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as psychosis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the veteran has been diagnosed with major 
depression and depression.  Although the Board has reviewed 
the lay and medical evidence in detail, the Board will focus 
its discussion on evidence that concerns whether an 
innocently acquired psychiatric condition is related to a 
disease or injury in service.  

Here, the Board notes that the veteran's service records do 
not record any diagnosis or treatment for any psychiatric 
condition in service.  The veteran's post-service records, do 
not indicate any diagnosis or treatment for an innocently 
acquired psychiatric condition within one year of service.  

After service, the medical records show that the veteran has 
been diagnosed with and treated for various psychiatric and 
related maladies, to include cocaine and alcohol dependence, 
cocaine and alcohol induced mood disorder, depression 
disorder with suicidal ideation, major depression and poly 
substance abuse.  

None of these treatment records, however, find or state an 
opinion indicating that any of the veteran's psychiatric 
conditions had their onset in service or due to an event or 
incident of his service.  

Based on the foregoing, the Board finds that the evidence of 
record preponderates against a finding that any currently 
demonstrated innocently acquired psychiatric disability, to 
include depression, is the result of his service.  

There is no indication in the veteran's service records that 
he had any psychiatric condition in service, and the 
veteran's medical records do not indicate such a condition 
within one year of service.  While the veteran's post-service 
records indicate various disorders, to include cocaine and 
alcohol dependence, cocaine and alcohol induced mood 
disorder, depression disorder with suicidal ideation, major 
depression, and poly substance abuse, these records only 
serve to document the onset of these condition many years 
after service.  

In this regard, the Board notes that the veteran has 
submitted several buddy statements from family members and 
friends, as well as statements from the veteran, indicating 
that the veteran became depressed in service as a result of 
being passed over for a promotion.  These statements note the 
veteran's general decline during and after service.  

The Board notes that, as lay persons, however, the veteran 
and his family and friends are not competent to establish a 
medical diagnosis or provide an opinion as to medical 
etiology; such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The Board also notes that the veteran has not been afforded a 
VA examination in order to address whether the veteran has an 
acquired psychiatric disorder and, if so, whether such 
disability is related to his service.  

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  

The evidence of a link between current disability and service 
must be competent, and the veteran is required to show some 
causal connection between his disability and his military 
service.  Wells v. Principi, 326 F.3d 1381, 1338 (Fed. Cir. 
2003).  A disability alone is not enough.  Id.  

In this case, the record contains a diagnosis of depression, 
among other conditions, but there is no medical evidence 
indicating that such conditions are related to the veteran's 
active duty service.  38 C.F.R. § 3.159(c)(4) (2002); see 
also Wells v. Principi, 326 F.3d 1381 (2003); Charles v. 
Principi, 16 Vet. App. 375 (2002).  The Board therefore 
concludes that a VA examination of the veteran is not 
necessary in this case.  

In this case, the medical evidence is against a finding that 
the veteran has an acquired psychiatric disorder, to include 
depression, that is related to or had its onset in service.  
Service connection for this condition must therefore be 
denied.  



ORDER

Service connection for an innocent acquired psychiatric 
disorder, to include depression, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


